Citation Nr: 1703538	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-45 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for left ear hearing loss with history of otitis media and otitis externa.

3.  Entitlement to a compensable evaluation for right ear otitis media and otitis externa.

4.  Entitlement to a compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1978 and from November 1980 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss with history of otitis media and otitis externa has been manifested by no higher than Level V hearing acuity; it has not been manifested by suppuration or aural polyps, and no complications of otitis media have been shown.

2.  The Veteran's right ear otitis media and otitis externa has not been manifested by suppuration or aural polyps; and no complications of otitis media have been shown.

3.  The Veteran's tinea pedis has not been shown to affect at least 5 percent of the Veteran's body or at least 5 percent of the exposed areas of his body or to require systemic treatment such as corticosteroids or other immunosuppressive drugs to treat this disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear hearing loss with history of otitis media and otitis externa have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Codes 6100, 6200 (2015).

2.  The criteria for a compensable evaluation for right ear otitis media and otitis externa have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6200.

3.  The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order on account of the length of time since the last examinations.  See VAOPGCPREC 11-95 (April 7, 1995) (the length of time since the last examination, in and of itself, does not warrant a further examination).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (Zero Percent Evaluations).

Ear Disabilities

The Veteran's service-connected left ear hearing loss with history of otitis media and otitis externa has been rated as noncompensably disabling pursuant to 38 C.F.R. §§ 4.86 and 4.85, Diagnostic Codes 6200-6100, for chronic suppurative otitis media  and hearing loss, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

The Veteran's service-connected right ear otitis media and otitis externa has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6200, for chronic suppurative otitis media.  

Diagnostic Code 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2013).  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

In regard to separate ratings for other manifestations described in the Note following Diagnostic Code 6200, the Board observes that in rating a disorder, it must be kept in mind that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, the assignment of more than one rating for the same disability would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Id.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he may be compensated under different diagnostic codes, thereby permitting the assignment of two different ratings.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four. This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87 (2015).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

The Veteran underwent VA audiological examination on October 21, 2009, at which time he reported pain, itching, clogging and inability to clear ear, being unbalanced, being disoriented, and becoming nauseated in addition to having tunnel vision.  Auricle, external ear, and mastoid examinations were within normal limits.  Tympanic membrane examination was abnormal on the right side and within normal limits on the left side.  The examiner noted that there was scarring of the right tympanic membrane as likely as not due to previous infection.  There was no ear disease or active infection present.  There was a disturbance of balance, a finding of upper respiratory disease, and impaction of wax occluding the left tympanic membrane.  In an addendum opinion, the examiner stated that the clinical findings of disturbance of balance with dizziness were not related to the findings of hearing loss, otitis media, otitis externa, or impacted wax.  As such, a separate evaluation for complications of otitis media is not warranted.    

With respect to hearing impairment, on evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
35
LEFT
30
25
20
20
50

The average of the pure tones between 1000-4000 Hz was 24 decibels for the right ear and 29 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 64 percent in the left ear. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear (service connection has not been established for right ear hearing loss) and a numeric designation of V for the left ear which equates to a zero percent (noncompensable) evaluation. 38 C.F.R. § 4.85, Table VII.

Medical records from McDonald Army Health Center indicate that on July 5, 2012, the Veteran presented with complaint of decreased hearing due to wax in the left ear.  Physical examination demonstrated a hard cerumen plus which was removed with curette.  Tympanic membrane was normal.  

On April 22, 2014, the Veteran was seen for a hearing examination which was noted to be within normal limits.  On May 2014, the Veteran presented for cerumen impaction of both ears.  The Veteran's ears were irrigated.  

On July 1, 2015, the Veteran reported for follow up visit with complaint of pain in right ear for two weeks, specifically pressure in the ear with preauricular pain with biting.  Physical examination demonstrated normal outer ears, normal external auditory canals, tympanic membrane without bulging, and no fluid in the middle ears.  The examiner noted that ear pain improved after cerumen removal.  On July 13, 2015, the Veteran called for medication request for earache; provider added antibiotic/steroid ear drop.  

Private ENT records indicate that on July 28, 2015, the Veteran was seen for ear problems; he stated that he started to have left ear pain and had cerumen removed from his left ear, then he had Z-pak and ear drops which burned his ear.  He then had a prednisone taper and some kind of eye drop in his ear.  None of these interventions improved his symptoms.  The Veteran felt that his hearing was stable but his throat felt scratchy and the pain was worse in the mornings and when he bit down.  A physical examination with binocular microscope revealed normal external ear with no scars, lesions, masses, or deformities; mild fungal debris; and bilateral tympanic membranes within normal limits.  Assessment was other chronic otitis externa.  It was noted that Gold Dust was applied to left ear for fungal infection.  The Veteran returned the next month, on August 25, 2015, with report that the Gold Dust applied during his previous visit seemed to help but that over the prior few days, his left ear had been hurting again.  The Veteran requested to have his hearing checked.  Physical examination with binocular microscope revealed normal external ears, normal right external auditory canal and mild fungal growth in left ear; and normal tympanic membranes.

On evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
20
LEFT
25
20
25
20
60

The average of the pure tones between 1000-4000 Hz was 24 decibels for the right ear and 31 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and a numeric designation of I for the left ear which equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.

The Veteran presented on October 5, 2015 with complaints of itching in both ears, fullness on the right, and some intermittent pain on the left.  Physical examination with binocular microscope revealed normal external ears with no scars, no lesions, no masses, and no deformities.  Normal tympanic membranes were noted.

As neither ear has been noted to have suppuration or aural polyps, the evidence is against a finding that either service-connected ear disorder meets the schedular criteria for a compensable rating pursuant to Diagnostic Code 6200.  In addition, with respect to whether separate evaluations for complications are warranted, the Veteran is already receiving a 10 percent rating for his service-connected tinnitus; and although the VA examiner noted in October 2009 that there were clinical findings of disturbance of balance with dizziness, the examiner opined that these were not related to the hearing loss, otitis media, otitis externa, or impacted wax.  As such, a separate evaluation for complications of either service-connected ear disabilities is not warranted pursuant to Diagnostic Code 6200.  Finally, with respect to hearing acuity of the left ear, audiological examinations in October 2009 and July 2015 do not demonstrate findings which warrant a compensable rating pursuant to Diagnostic Code 6100.

As such, the evidence is against a finding that the Veteran's service-connected left ear hearing loss with history of otitis media and otitis externa meets the schedular criteria for a compensable rating.  Similarly, the evidence is against a finding that the Veteran's service-connected right ear otitis media and otitis externa meets the schedular criteria for a compensable rating
       
Tinea Pedis

The Veteran's service-connected bilateral tinea pedis has been rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813 which provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 (2015). 

Diagnostic Code 7806 provides that a zero percent evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area are affected.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination in October 2009 at which time he reported exudation, ulcer formation, itching, shedding and crusting which occur constantly as well as discomfort, distraction and constant itching with difficulty walking.  The Veteran reported that he had used a topical anti-fungal medication, Miconazole (which is not a steroidal medication), daily for the prior twelve months but had difficulty treating due to herniated disc in lower back.  Physical examination revealed bilateral tinea pedis located between the toes on both feet with exfoliation and hypopigmentation of less than six square cm. The examiner noted slightly macerated areas between the fourth and fifth toes bilaterally plus metatarsal head area.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner noted that tinea pedis affected zero percent of exposed areas and 1.5 percent of the entire body.  The examiner noted that tinea pedis was not associated with systemic disease and did not manifest in connection with a nervous condition.  The examiner noted that the time of examination, the condition was in remission.

Medical records from McDonald Army Health Center indicate that on March 6, 2014, the Veteran presented for a dermatology issue.  Assessment included dermatophytosis tinea pedis to be treated with topical agents.  Miconazole topical 2 percent cream was prescribed, and the Veteran was advised to return to clinic if symptoms worsened or persisted longer than three to four weeks.

As less than 5 percent of the entire body or less than 5 percent of exposed area are affected and as no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required, the evidence is against a finding that the Veteran's service-connected tinea pedis meets the schedular criteria for a  compensable rating pursuant to Diagnostic Code 7806.

Other Considerations

Extraschedular consideration for an increased evaluation is considered pursuant to 38 C.F.R. § 3.321(b)(1) that states, in part:

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time, readjust this schedular of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extraschedular rating may be assigned.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards.

First, there must be a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111   (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss and tinea pedis are contemplated by the applicable rating criteria.  

With respect to left ear hearing loss, the effects of his disability, including diminished hearing, have been fully considered and are contemplated in the rating schedule.  The Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the October 2009 VA examiner discussed the functional effects of the Veteran's hearing loss.  The examiner noted that the effect of the condition on the Veteran's usual occupation and on his daily activity was that his hearing loss was likely to affect his hearing and understanding.  While the Board has considered the functional effects of the Veteran's left ear hearing loss in light of Martinak and the provisions of 38 C.F.R. § 3.321 (b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, the description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

Thus, with respect to left ear hearing loss, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

With respect to the Veteran's otitis media/otitis externa, reported symptoms of pain, itching, clogging, and an inability to clear ear, and wax impaction are not contemplated in the rating criteria.  Therefore, the Board must focus on the second step and consider whether related factors, such as marked interference with employment or frequent periods of hospitalization, have been caused by the symptomatology that is associated with the Veteran's service-connected right and left otitis media and otitis externa. 

The Board notes that the Veteran reported being unbalanced, being disoriented, and becoming nauseated in addition to having tunnel vision.  In this case, however, these symptoms have not been competently linked to the Veteran's service-connected right and left ear conditions.  In fact, as noted above, in an addendum opinion, the October 2009 VA examiner stated that the clinical findings of disturbance of balance with dizziness were not related to the findings of hearing loss, otitis media, otitis externa, or impacted wax.  

With regard to tinea pedis, the schedular rating criteria at Diagnostic Code 7806 specifically provide for disability ratings based on the percentage of body affected by skin symptoms, which the Veteran reported as exudation, ulcer formation, itching, shedding, crusting, discomfort, distraction, constant itching, and difficulty walking and on examination were exfoliation, hypopigmentation, and slightly macerated areas as well as the requirement of medications.  Higher ratings are available under the rating schedule where the appropriate degree of symptoms is shown.  
 
Following a review of the record as a whole, the Board finds that the evidence does not support a finding that either bilateral otitis media or otitis externa or tinea pedis caused marked interference with employment; and there is no evidence that the Veteran has been hospitalized as a result of his service-connected otitis media, otitis externa, or tinea pedis. 

The rating criteria are, therefore, adequate to evaluate the Veteran's left ear hearing loss, bilateral otitis media and otitis externa, and tinea pedis and referral for consideration of an extraschedular rating is not warranted.

Furthermore, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  His medical records have indicated that he has worked as a helicopter maintenance instructor, and he has not otherwise suggested that his service-connected disabilities preclude substantially gainful employment.



ORDER

Entitlement to a compensable evaluation for left ear hearing loss with history of otitis media and otitis externa is denied.

Entitlement to a compensable evaluation for right ear otitis media and otitis externa is denied.

Entitlement to a compensable evaluation for tinea pedis is denied.


REMAND

The Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc syndrome (IVDS).  In order to warrant a higher rating, the Veteran's lumbar spine must be productive of forward flexion limited to 30 degrees or less, favorable ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12-months period.

The Veteran underwent VA examination on August 31, 2009, at which time his posture and gait were within normal limits, his walking was steady, and he did not require any assistive device for ambulation.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasm was absent, and there was no tenderness noted.  There is no guarding of movement, no evidence of weakness, and muscle tone and musculature were normal.  There was negative straight leg raising on both the right and left, Lasegue's sign was negative, there was no atrophy present in the limbs, and no ankylosis noted.  The Veteran demonstrated flexion to 90 degrees with pain at 90 degrees; extension, lateral flexion, and rotation were to 30 degrees.  There was no additional degree of limitation after repetitive testing.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A neurological examination demonstrated no sensory deficits from L1-S1, no motor weakness, normal reflexes.  The examiner noted that there were signs of lumbar intervertebral disc syndrome and noted that the most likely peripheral nerve was the sciatic nerve and that the IVDS did not cause any bowel, bladder, or erectile dysfunction.  The examiner found impaired S1 sensory deficit of the right lateral leg and right lateral foot.  

In February 2010, VA received a letter from the Veteran disagreeing with the denial of an increased rating for his lumbar spine disorder and noting that he reported associated bowel and bladder dysfunction to the VA examiner who conducted his examination.  The Veteran also stated that the VA examiner never performed a range of motion examination on him stating that it was not done if the patient is in severe pain.

As such, it is the Board's opinion that the Veteran should be provided an additional examination to determine the current severity of his service-connected lumbar spine disability.  In addition, post-service medical records indicate that the Veteran has experienced radiating pain to both legs at different times, and further attention is thus warranted to any related objective neurological abnormalities. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine degenerative disc disease that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA lumbar spine examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating spine disabilities and peripheral nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Attention is directed to the presence and severity of any related objective neurological abnormalities (e.g., radiculopathy, sciatica, or bowel/bladder disorders).  A complete rationale for any opinions expressed must be provided. 

3.  Then, after determining that all requested development has been accomplished, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


